   Case 1:20-cv-00213-SPB-RAL Document 13 Filed 02/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LEROY FRAZIER,                               )
                      Petitioner,            )       C.A. No. 20-213 Erie
                                             )
               v.                            )       District Judge Susan Paradise Baxter
                                             )       Magistrate Judge Richard A. Lanzillo
B. TRATE,                                    )
                      Respondent.            )



                                    MEMORANDUM ORDER

       This action for habeas corpus relief was received by the Clerk of Court July 28, 2020. In

his habeas petition, Petitioner seeks relief under 28 U.S.C. § 2241, in the form of an Order

directing the Federal Bureau of Prisons (“BOP”) to release him to home confinement pursuant to

the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-

136, 134 Stat. 281 (2020). In particular, Petitioner alleges that home confinement is warranted

because he is uniquely vulnerable to the virus due to lung and kidney injuries he sustained in a

2011 shooting incident. The petition was referred to United States Magistrate Judge Richard A.

Lanzillo, for report and recommendation in accordance with the Magistrate Judges Act, 28

U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges.

       On December 18, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

(“R&R”) recommending that the petition be dismissed, with prejudice, because Petitioner

admittedly failed to exhaust his administrative remedies, and the Court is unable to grant the

relief requested by Petitioner under the CARES Act in any event. [ECF No. 12]. Objections to

the R&R were due to be filed by January 4, 2021; however, no objections have been received

from Petitioner.




                                                 1
      Case 1:20-cv-00213-SPB-RAL Document 13 Filed 02/09/21 Page 2 of 2




         Thus, after de novo review of the petition and documents in the case, together with the

report and recommendation, the following order is entered:

         AND NOW, this 9th day of February, 2021,

         IT IS HEREBY ORDERED that the within petition for a writ of habeas corpus is

DISMISSED, with prejudice, and the report and recommendation of Magistrate Judge Lanzillo,

issued on December 18, 2020 [ECF No. 12], is adopted as the opinion of this Court. As there are

no further matters pending before the Court relative to the instant petition, the Clerk is directed

to mark this case “CLOSED.”



                                              _____________________________
                                              SUSAN PARADISE BAXTER
                                              United States District Judge


cc:      The Honorable Richard A. Lanzillo
         United States Magistrate Judge

         All parties of record




                                                  2
